DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Response to Continued Examination
Claims 1-21 are pending.
Claim 21 is a withdrawn claim.
Claims 1-20 are maintained rejection.
In view of the Applicant’s Response, filed on 11/30/2020, the following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 05/28/2020.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaleat et al. (EP 1 279 450), the prior art submitted by Applicant.
Examiner’s Note: US publication of Chaleat et al. (US 6,676,890) is the English equivalent for Chaleat et al. (EP 1 279 450).
Chaleat et al. (EP ‘450) disclose a device for the production of spherical balls by passing a jet of molten material through vibrating orifices (8) of a granulation crucible (4) to form droplets that solidify during their fall through a cooling tower (16) filled with an inert gas, incorporates an outlet chamber (20) 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A pulse generator [(21, 22) and (9, 11)])][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Supply distributor (1))][AltContent: arrow][AltContent: textbox (Respective passages for the liquid)][AltContent: textbox (A first surface (10) and a second surface (8) facing one another and performing a relative movement)][AltContent: textbox (A supply distributor (1))][AltContent: textbox (At least one dispenser (4))][AltContent: arrow]
    PNG
    media_image1.png
    715
    413
    media_image1.png
    Greyscale

Chaleat et al. (EP ‘450) teaches a vessel or melting pot 1, heated by any appropriate means, wherein the material intended for the balls can be injected, in the form of solid alloy, by means of a supply lock 2. The material, injected in the form of billets, of ingots or of bars 3, is melted in the fusion vessel. A second vessel or granulation pot 4, also heated by any appropriate means, is connected, at its base, to the base of the melting pot 1 by at least one transfer 
Chaleat (EP ‘450) discloses the granulation pot (4) comprises conventionally, at its lower section, at least one orifice 8 of pre-set diameter, through which the melted alloy flows in the form of a jet. A vibrator 9, attached to the lid of the granulation pot 4, transmits vibrations to the orifices 8 by means of a vibrating pallet 10, it is well known that the vibrating pallet 10 is connected to the vibrator 9, for example of electromagnetic type, by a metallic rod 11 which goes through the lid 12 of the granulation pot 4 through a tight passage. (See column 3, lines 60-67)
Therefore, as to claim 1, Chaleat et al. (EP 1 279 450) disclose an apparatus for prilling a liquid comprising a distributor (1) supplying said liquid, at least one dispenser (4) and a pulse generator [(21, 22) and (9, 11)], wherein said pulse generator [(21, 22) and (9, 11)]: is situated in either one of said supply distributor (1) and said dispenser (4), is passed through by at least a portion of said liquid, and comprises at least a first surface (10) and a second surface (8), facing one another and performing a relative movement and comprising respective passages for the liquid, and wherein said first surface and second surface (10 and 8), which are passed through by the liquid, generate in the liquid periodic pulses of pressure having a predetermined frequency depending on the relative speed of said two surfaces.
As to claim 2, Chaleat et al. (EP ‘450) teach the two surfaces perform a relative movement of rotation.
As to claim 3, Chaleat et al. (EP ‘450) disclose the pulse generator [(21, 22) and (9, 11)] comprises a stationary body and a rotating body, the first surface being part of said stationary body, and the second surface being part of said rotating body.
claim 4, Chaleat et al. (EP ‘450) teach said first surface and said second surface are cylindrical or conical, and the passage of the liquid through said surfaces occurs in a substantially radial direction.
As to claim 5, Chaleat et al. (EP ‘450) disclose the stationary body has a cylindrical or conical shape and said rotating body is a drum also having a cylindrical or conical shape respectively, and rotates inside said drum, said first surface and second surface passed through by the liquid being the side surfaces of said stationary body and of said rotating drum.
As to claim 6, Chaleat et al. (EP ‘450) teach the dispenser comprises at least one rotating prilling bucket and the pulse generator is positioned inside the bucket.
As to claim 7, Chaleat et al. (EP ‘450) disclose the first surface and the second surface are substantially flat and the passage of the liquid through said surfaces occurs in an axial direction perpendicular to said surfaces.
As to claim 8, Chaleat et al. (EP ‘450) teach the stationary body and the rotating body are formed respectively by a first perforated disc and by a second perforated disc, the axes of the first and second disc being parallel to each other.
As to claim 9, Chaleat et al. (EP ‘450) disclose the pulse generator [(21, 22) and (9, 11)] is positioned inside the supply distributor.
As to claim 10, Chaleat et al. (EP ‘450) teach rotation of the rotating body is imparted fluido-dynamically by the liquid passing through the pulse generator.
As to claim 11, Chaleat et al. (EP ‘450) disclose a driving impeller integral with said rotating body and wherein said impeller is made to rotate by the liquid passing through the pulse generator.
As to claim 12, Chaleat et al. (EP ‘450) teach the first surface and the second surface have liquid passages with a different angle of inclination relative to the surface, such that the flow through said liquid passages is subjected to a deviation resulting in a driving torque transmitted to the rotating body.
claim 13, Chaleat et al. (EP ‘450) teach the stationary body and the rotating body are formed by a first and by a second disc, the first disc has holes with a first angle of inclination and the second disc has holes with a second angle of inclination opposite to the first angle, and preferably said first angle is equal to +45˚ and said second angle is equal to -45˚.
	As to claim 14, Chaleat et al. (EP ‘450) disclose the surfaces have the same number and the same pattern of liquid passages.
	As to claim 15, Chaleat et al. (EP ‘450) teach a pump which processes said at least one liquid portion so as to allow said at least one liquid portion to pass through said pulse generator.
	As to claim 16, Chaleat et al. (EP ‘450) disclose a pump impeller Integral with the rotating body of the pulse generator, wherein said pump impeller processes said at least one liquid portion so as to allow said at least one liquid portion to pass through said pulse generator.
	As to claim 17, Chaleat et al. (EP ‘450) teach the at least one dispenser: is a rotating bucket with a perforated wall; or comprises one or more shower sprayers.
	As to claim 18, Chaleat et al. (EP ‘450) teach the at least one dispenser is a rotating bucket, the apparatus comprising a first motor which operates said movable body of the pulse generator, and a second motor which operates said rotating bucket.
	As to claim 19, Chaleat et al. (EP ‘450) disclose the distributer comprises a substantially cylindrical pipe; said pulse generator is situated inside said pipe and has a cross-section smaller than the cross-section of said pipe, thus leaving a bypass space around the pulse generator, so that a first portion of a flow entering the distributor passes through said pulse generator, while a remaining portion bypasses said pulse generator.
	As to claim 20, Chaleat et al. (EP ‘450) the pulse generator is housed inside a coaxial tube inside said pipe, and said coaxial tube is supplied with said first portion of the liquid flow.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildfang (DE 2819404).
	Wildfang (DE ‘404) disclose a liquid pulse generator wherein inside the housing (6) there are arranged axially one behind the other a conducting means (3), a rotor (4) having a drive part (9) driven by the liquid stream and a pulse control disc (14), as well as a pulse passage element (5). The cross-sectional profiles of the pulse control disc (14) located in the pulse flow channel (7) and of the pulse passage element (5) are matched to one another in such a way that the pulse flow channel (7) is shut off at least over its greater part in at least one relative rotating position of these parts. The liquid through flow is thereby interrupted to a sufficient extent in order to obtain liquid pulses on the flow side. (See the abstract)

    PNG
    media_image2.png
    405
    262
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (A 2nd surface)][AltContent: textbox (A 1st surface)][AltContent: arrow]
    PNG
    media_image3.png
    254
    280
    media_image3.png
    Greyscale


	

    PNG
    media_image4.png
    178
    168
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    160
    160
    media_image5.png
    Greyscale


	Therefore, as to claim 1, Wildfang (DE ‘404) discloses an apparatus for prilling a liquid comprising a distributor (6) supplying the liquid, at least one dispenser (29) and a pulse generator, wherein the pulse generator: is situated in either one of the supply distributor (6) and the dispenser (29), is passed through by at least a portion of the liquid, and comprises at least a first surface (9, 10) and a second surface (5), facing one another and performing a relative movement and comprising respective passages for the liquid, and wherein the first surface and second surface [(9, 10) and (5)], which are passed through by the liquid, generate in the liquid periodic pulses of pressure having a predetermined frequency depending on the relative speed of the two surfaces.
	Moreover, Chaleat (EP ‘450) anticipates all the claimed subject matter of the dependent claims 2-20.
Response to Arguments
Applicant's arguments, filed on 11/30/2020, have been fully considered but they are not persuasive.
Applicant argues that in Chaleat, “no teaching of a pulse generator comprising a first and a second surface, facing one another and performing a relative movement which is situated either …. Furthermore, it is noted that the elements (21 and 11) are rods” (See remarks: page 2, first paragraph)
This is not found persuasive. As it was discussed above, in the body of the rejection and the above and the following annotated figure of Chaleat (EP ‘450) a pulse generator  (9, 11) comprises at least a first surface (10) and a second surface (8), facing one another, and performing a relative movement and comprising respective passages for the liquid, and wherein said first 

    PNG
    media_image6.png
    449
    863
    media_image6.png
    Greyscale

Moreover, applicant’s arguments regarding the prior art of Wildfang were considered but are not persuasive since the arguments are more focused on intended use of the disclosed apparatus by Wildfang and not the possible structural differences between the claimed structural limitations in the instant application and the disclosed structure by Wildfang. For the purpose of examining a claimed apparatus, less patentable weight is given to the differences in “intended use”, rather, the patentable weight is given to the structural limitations.
Finally, after a full review of the submitted remarks in view of the claims' rejections and the claimed subject matter, it has been noted that there are differences in interpreting the claimed subject matter and the cited prior art in the above rejections. Therefore, Examiner would like to suggest that if 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743
02/27/2021